Citation Nr: 0601848	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post posterior malleolus fracture of 
the left ankle, including achilles tendonitis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected popliteal cyst of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  

Procedural history

The veteran served on active duty in the United States Marine 
Corps from September 1990 to August 1994.

In a February 1997 rating decision, the RO granted service 
connection for popliteal cyst of the left knee and posterior 
malleolus fracture of the left ankle; noncompensable (zero 
percent) disability ratings were assigned.  

In October 2001, the veteran filed a claim of entitlement to 
increased disability ratings for his service-connected left 
knee and left ankle conditions.  In the above-referenced 
December 2002 rating decision, the RO increased the veteran's 
service-connected left ankle disability (characterized as 
achilles tendinitis, left ankle, status post malleolus 
fracture) to 10 percent disabling; and denied the veteran's 
left knee claim.  The veteran initiated an appeal of that 
decision, which was perfected with the timely submission of 
his substantive appeal (VA Form 9) in April 2004.

The veteran testified in regards to the above issues before a 
Hearing Officer at the RO in December 2004 and before the 
undersigned Veterans Law Judge at a hearing held by means of 
video teleconferencing in November 2005.  The transcripts of 
the hearings are associated with the veteran's VA claims 
folder.



Issues not on appeal

In a February 2004 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
folliculitis and a back condition.  To the Board's knowledge, 
the veteran has not disagreed with that decision and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
status post posterior malleolus fracture of the left ankle, 
including achilles tendonitis, is currently objectively 
manifested by moderate loss of range of motion, with 
subjective complaints of pain, swelling and 'giving out.'

2.  The medical and other evidence of record shows that, 
other than some slight loss of flexion in the left leg, the 
veteran's popliteal cyst of the left knee is currently 
asymptomatic.

3.  The evidence does not show that the veteran's left ankle 
or left knee disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected  status post posterior malleolus fracture 
of the left ankle, including achilles tendinitis, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.71, 4.71a, Diagnostic Code 5271 (2005).
 
2.  The criteria for the assignment of a compensable 
disability rating for service-connected popliteal cyst of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.71, 4.71a, Diagnostic Code 5260 (2005).   

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his increased 
rating claims in the March 2004 SOC.  Specifically, the March 
2004 SOC detailed the evidentiary requirements for an 
increased rating for his left knee disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5260 and his left ankle 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5024 and 5271.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated 
October 16, 2002, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain such things as medical records, 
employment records, or records from other Federal agencies.  
The letter informed the veteran that records from the VA 
Medical Center (VAMC) in Lexington, Kentucky covering a 
period from December 2001 to September 2002 had already been 
requested.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The letter stated: "If 
there are private medical records that would support your 
claim, you can complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will request those 
records for you."  The October 2002 VCAA letter specifically 
informed the veteran that "you must give us enough 
information about these records so that we can request them 
from the person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  The veteran was also advised in the October 2002 
VCAA letter that a VA examination was being scheduled for his 
claims, and that he would be notified as to when and where to 
report. 

Finally, the Board notes that the October 2002 VCAA letter 
specifically requested the veteran to: "Tell us about any 
additional information or evidence that you want us to try to 
get for you.  Send us the evidence we need as soon as 
possible."  The Board believes that this request complies 
with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, it is clear that the veteran, who has been ably 
represented by his service organization in this case, is 
fully aware of what is required of him and of VA.  Indeed, 
during his November 2005 Travel Board hearing he submitted 
additional evidence with a signed waiver of initial RO 
consideration.  There does not appear to be additional 
obtainable relevant evidence.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran, which will be 
discussed below.  Additionally, the veteran was provided VA 
examinations in November 2002, December 2003 and January 
2005.  The reports of the medical examinations reflect that 
the examiners recorded the veteran's past medical history, 
noted his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

The veteran asserted in his April 2004 substantive appeal 
that his December 2003 VA examination was inadequate because 
the examiner did not physically examine him.  The Board has 
considered the veteran's contention.  For reasons stated 
immediately below, the Board sees no reason either to 
disregard the examination report or to order that another 
examination be scheduled.

It is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In short, the veteran is not qualified or 
competent to evaluate the sufficiency of his own physical 
examination, including whether a "hands on" examination was 
required with respect to his left knee and left ankle.  

Moreover, the report of the December 2003 examination shows 
that the examiner documented the veteran's history and 
complaints and provided all the required information 
regarding the functional limitations of the veteran's left 
knee and left ankle.  The examination report clearly 
indicates that a physical examination was performed.  

In any event, the veteran was subsequently provided with a VA 
examination in January 2005.  Thus, even setting aside the 
December 2003 examination, VA has clearly fulfilled its duty 
to assist.   See Floyd v. Brown, 9 Vet. App. 88 (1996) [the 
Court has held that the statutory duty to assist requires a 
thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability].  

The Board finds, in short, that the results of the December 
2003 VA examination are adequate for rating purposes, and a 
remand of the issues to obtain an additional examination is 
not appropriate.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As noted in the Introduction above, 
the veteran presented testimony at a personal hearing before 
a Hearing Officer at the RO in December 2004 and before the 
undersigned Veterans Law Judge at the RO in November 2005.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for 
service-connected status post posterior malleolus fracture of 
the left ankle, including achilles tendonitis, currently 
evaluated at 10 percent disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  



Specific rating criteria

The veteran's service-connected status post posterior 
malleolus fracture of the left ankle is currently rated under 
38 C.F.R. 4.71a, Diagnostic Codes 5024 [tenosynovitis] and 
5271 (2005) [ankle, limited motion of].  See 38 C.F.R. § 4.27 
(2005) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

The service-connected achilles tendinitis has been rated by 
analogy to tenosynovitis under Diagnostic Code 5024.  See 38 
C.F.R. § 4.20 (2004) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  The diseases under Diagnostic Codes 
5013 through 5024 are to be rated on limitation of motion of 
affected parts. 

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).

The Board observes that the words "moderate" and "marked" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2005).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous." Id. at 828.   

There is no X-ray evidence of arthritis in the veteran's left 
ankle.  Even if there were such evidence, Diagnostic Code 
5271 would be applied to achieve a disability rating higher 
than 10 percent based on limitation of motion.

The remaining diagnostic codes pertaining to the ankle 
involve malunion of the os calcis or astragalus or ankylosis 
of the joint, none of which is present in this case.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected status post posterior malleolus fracture of 
the left ankle, which is currently evaluated as 10 percent 
disabling.  He currently complains of occasional "giving 
out" of the left ankle and pain and swelling causing 
difficulty with ambulation.  See the December 2004 hearing 
transcript, page 4 and the November 2005 hearing transcript, 
page 9.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 5024 instructs to rate on limitation of 
motion Diagnostic Code 5271 [ankle, limitation of motion of] 
clearly applies to the veteran's left ankle disability.  The 
veteran has suggested no other diagnostic code, and the Board 
cannot identify a diagnostic code that would be more 
appropriate to the veteran's diagnosed status post malleolus 
fracture of the left ankle and his claimed symptoms.  
Therefore, the Board will evaluate the veteran's service-
connected status post malleolus fracture under Diagnostic 
Code 5271.  

Schedular rating

To warrant a 20 percent rating for the veteran's service-
connected left ankle disability, the medical evidence must 
demonstrate marked limitation of motion of the left ankle.

The report of the veteran's November 2002 VA examination 
shows the veteran could dorsiflex 15 of 20 degrees and 
plantar flex 35 of 45 degrees.  The January 2005 VA 
examination report also demonstrates the veteran could 
dorsiflex 15 of 20 degrees and plantar flex 35 of 45 degrees.

Normal range of motion for the ankle is defined as follows: 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2005).
The objective medical evidence thus indicates that the 
veteran is able to attain 75 percent of dorsiflexion and 
approximately 78 percent of plantar flexion.  Thus, while the 
medical evidence clearly indicates some loss of range of 
motion, such is best characterized as "moderate" instead of 
"marked," as the veteran retains a substantial portion 
(over three quarters) of the full range of left ankle motion.  

In addition, the objective medical evidence does not indicate 
that the veteran walks with a limp or requires the use of an 
assistive device such as a cane or a brace for the left 
ankle, which arguably would constitute "marked" (i.e. 
noticeable) disability.   

With respect to gait, the December 2003 VA examiner noted: 
"the veteran exhibited antalgia to the left inconsistently 
during the examination.  There was no antalgia noted upon 
exit from the interview." It appears that the veteran was 
exaggerating his symptomatology in order to appear more 
disabled that he actually is.  

An abnormal weight-bearing pattern was noted by the January 
2005 VA examiner; however, this involved increased wear on 
the heels of both feet, instead of solely on the right side, 
as would be expected of someone compensating for a left ankle 
problem.  Thus, the wear pattern does not demonstrate that 
the veteran favors his left ankle.

Significantly, in the Board's estimation, although the 
veteran has sought VA medical treatment on numerous occasions 
in recent years, none of this involved left ankle complaints.

Based on the December 2003 VA examiner's  observation, as 
well as the lack of any other evidence suggesting that the 
veteran walks with an altered gait, the Board finds that 
there is no gait impairment.  

The veteran testified during his December 2004 personal 
hearing and January 2005 VA examination that he has never 
used an assistive device.  See the December 2004 hearing 
transcript, page 10 .  [He subsequently indicated during the 
November 2005 personal hearing that VA clinicians have 
suggested he should use an air cast.  
See the November 2005 hearing transcript, page 7.  However, 
VA outpatient reports show no evidence of this request, or 
any left ankle complaints for that matter.]  

In short, the veteran's service-connected left ankle 
disability is manifested by complaints of pain, swelling and 
instability, with objective clinical findings of some 
limitation of motion.  This equates to moderate, rather than 
marked, disability.
Accordingly, a disability rating in excess of the currently 
assigned 10 percent is not warranted for the veteran's left 
ankle disability.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005).  
See DeLuca, supra.

The veteran has complained of left ankle pain, and the 
January 2005 VA examiner noted there was evidence of painful 
motion.  However, in the extensive VA outpatient records 
covering a period of four years, the veteran made not one 
complaint of pain in the left ankle, but instead referred to 
other areas like his back, chest, left arm and left wrist.  
Moreover, a March 2005 VA outpatient note that indicated the 
veteran had "no chest pain with exertion playing 
basketball."  The Board is certain that someone with left 
ankle pain and limited motion as severe as the veteran claims 
to have would not be able to participate in such a high-
impact sport requiring constant running and jumping.  
  
Based on the objective medical evidence of record, there is 
no basis for the assignment of additional disability due to 
fatigability, weakness, incoordination and the like.  The 
December 2003 VA examiner found no evidence of swelling, 
laxity or instability.  The January 2005 VA examiner 
similarly found no evidence of weakness, subluxation, locking 
or effusion.  

In light of the objective medical evidence, the Board finds 
that the assignment of additional disability pursuant to 38 
C.F.R. §§ 4.40 and 4.45 is not warranted.

Extraschedular rating

For the sake of brevity, the issue of entitlement to an 
extraschedular rating will be addressed below in regards to 
both increased rating claims on appeal.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected status post posterior malleolus fracture of 
the left ankle.  Despite arguments by the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected popliteal cyst of the left knee.

Pertinent law and regulations

Disability ratings - in general

The law and regulations pertaining to disability ratings in 
general are detailed above and need not be repeated.  

Specific rating criteria

The veteran's service-connected popliteal cyst of the left 
knee is currently rated as noncompensably (zero percent) 
disabling under Diagnostic Codes 5299-5260.  
See 38 C.F.R. § 4.20, which has been discussed above, and 38 
C.F.R. § 4.27 [unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99"].  

Under 38 C.F.R. § 4.71a (2005) Diagnostic Code 5260, 
limitation of flexion of the leg provides a non-compensable 
rating if flexion is limited to 60 degrees, 
a 10 percent rating where flexion is limited to 45 degrees, a 
20 percent rating where flexion is limited to 30 degrees, and 
a maximum 30 percent rating if flexion is limited to 15 
degrees.  

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2005).

The remaining diagnostic codes pertaining to the knee involve 
ankylosis, subluxation or lateral instability, dislocation or 
removal of semilunar cartilage, impairment of the tibia and 
fibula, and genu recurvatum, none of which is present in this 
case.  

Analysis

The veteran seeks an increased disability rating for his 
service-connected popliteal cyst of the left ankle.  He 
currently complains of a constant aching pain and swelling in 
the left knee, and also that it occasionally 'gives out.'  
See the December 2004 hearing transcript, page 8; and the 
November 2005 hearing transcript, 
pages 9-10.

Assignment of diagnostic code

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio, supra.

Diagnostic Code 5260 [leg, limitation of flexion of] clearly 
applies to the veteran's left knee disability, as he has 
demonstrated such on examination.  Diagnostic Code 5261 [leg, 
limitation of extension of] is not for application, however, 
since such has not been demonstrated in the evidence.  The 
veteran has suggested no other diagnostic code and the Board 
cannot identify a diagnostic code that would be more 
appropriate to the veteran's diagnosed popliteal cyst of the 
left knee and his claimed symptoms.  Therefore, the Board 
will evaluate the veteran's service-connected popliteal cyst 
of the left knee under Diagnostic Code 5260.  

Schedular rating

To warrant a 10 percent rating for the veteran's service-
connected popliteal cyst of the left knee, the medical 
evidence must demonstrate flexion limited to 45 degrees.  On 
VA examination in November 2002, December 2003 and January 
2005, the veteran was able to flex his left leg to 130 
degrees, 135 degrees and 130 degrees, respectfully.  This is 
nowhere near the required range for a compensable disability 
rating under Diagnostic Code 5260.  Under these 
circumstances, the Board believes that a compensable 
evaluation is not warranted.  See 38 C.F.R. § 4.31, supra.  

Accordingly, the Board concludes that the criteria for a 10 
percent rating for the veteran's service-connected popliteal 
cyst of the left knee are not met or approximated.  

DeLuca considerations

In this case, the clinical findings of record do not reflect 
impairment that warrants a higher rating.  The veteran 
specifically denied left knee pain to the November 2002 VA 
examiner; however, he did complain of left knee pain in his 
December 2003 and January 2005 VA examinations and during his 
personal hearings [see the December 2004 hearing transcript, 
page 8 and the November 2005 hearing transcript, page 9].  
However, none of the examiners were able to find any 
objective evidence to support these complaints, such as 
swelling, edema or tenderness.  Moreover, the December 2003 
VA examiner specifically found that range of motion of the 
veteran's left knee was "without pain," and the January 
2005 VA examiner did not indicate additional loss of left 
knee motion due to pain.  

Additionally, there does not appear to be any objectively 
demonstrated functional loss, weakness, fatigability, or 
incoordination and the like due to the service-connected 
popliteal cyst.  As noted above, the November 2002 and 
December 2003 specifically found no evidence of swelling in 
the left knee.  Additionally, the November 2002 VA examiner 
found no evidence of discomfort or motion on stressing the 
ligaments of the left knee, and the December 2003 and the 
January 2005 VA examiners found no evidence of instability.  

The Board notes that the veteran has at times inconsistently 
demonstrated an antalgic gait.  However, as discussed in 
regards to the left ankle claim above, the evidence shows 
that the veteran is exaggerating his symptomatology. 

In light of the above, the Board finds that the assignment of 
additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to a compensable rating for 
his service-connected popliteal cyst of the left knee.  
Despite arguments by the veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the March 2004 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with the increased rating issues on 
appeal.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's status post posterior malleolus fracture of the 
left ankle or popliteal cyst of the left knee.  The November 
2002, December 2003 and January 2005 VA examiners did not 
indicate that the veteran's left ankle or left knee 
disabilities are in any way out of the ordinary clinically.  
As has been discussed above, it appears from the medical 
evidence of record that the left ankle disability is 
manifested by some limitation of motion and the left knee 
disability is asymptomatic.

There is no evidence of hospitalization for the left ankle or 
the left knee, either in the recent or the remote past.  

With respect to interference with employment, the veteran 
indicated during his December 2004 and November 2005 personal 
hearing that he works as an electrician.  There is no 
indication from the medical evidence of record that his 
service-connected left ankle or left knee disabilities 
markedly interfere with his ability to work.  None of the VA 
examiners indicated the veteran's left ankle or left knee 
disabilities would affect his employment, and the January 
2005 VA examiner specifically found the veteran's left ankle 
and left knee disabilities caused no significant effects on 
occupation.  

The veteran has argued that his left ankle affects his work 
as an electrician because it gives out and causes him 
difficulty with ambulation, specifically climbing ladders.  
See the December 2004 hearing transcript, page 4 and the 
November 2005 hearing transcript, page 3.  However, as 
discussed above, in a March 2005 VA outpatient note the 
veteran indicated that he had been playing basketball.  
Certainly, if he is able to engage in a high-impact sport 
that involves running and jumping he is able to perform his 
occupational duties.

In any event, the veteran is in fact compensated for 
industrial impairment caused by the left ankle disability.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1. Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's malleolus fracture residuals of 
the left ankle, including achilles tendonitis, or the 
popliteal cyst of the left knee.



ORDER

Entitlement to an increased disability for status post 
posterior malleolar fracture of the left ankle, including 
achilles tendonitis, is denied.

Entitlement to an increased disability rating for popliteal 
cyst of the left knee is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


